
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 87
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Lewis of Georgia
			 (for himself, Mr. Conyers,
			 Mr. McGovern,
			 Ms. Norton,
			 Ms. McCollum,
			 Mr. Stark,
			 Mr. Hastings of Florida, and
			 Ms. Wasserman Schultz) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Teen Dating Violence Awareness and Prevention Month.
	
	
		Whereas dating, domestic, and sexual violence affect women
			 regardless of age, and teens and young women are especially vulnerable;
		Whereas approximately 1 in 3 adolescent girls in the
			 United States is a victim of physical, emotional, or verbal abuse from a dating
			 partner, a figure that far exceeds victimization rates for other types of
			 violence affecting youth;
		Whereas nationwide, 1 in 10 high school students (9.9
			 percent) has been hit, slapped, or physically hurt on purpose by a boyfriend or
			 girlfriend;
		Whereas more than 1 in 4 teenagers have been in a
			 relationship where a partner is verbally abusive;
		Whereas 20 percent of teen girls exposed to physical
			 dating violence did not attend school on 1 or more occasions during a 30-day
			 period because they felt unsafe either at school, or on the way to or from
			 school;
		Whereas students who reported being physically abusive in
			 romantic relationships were nearly 5 times more likely to report perpetrating
			 physical peer violence, demonstrating that teen dating violence rates may have
			 a connection with bullying;
		Whereas the Department of Education analyzed the findings
			 of the Youth Risk Behavior Surveillance System 2009 surveys and found that
			 students who experience teen dating violence have lower grades than their
			 peers;
		Whereas violent relationships in adolescence can have
			 serious ramifications for victims, including higher risk for substance abuse,
			 eating disorders, risky sexual behavior, suicide, and adult
			 revictimization;
		Whereas teen girls who are physically and sexually abused
			 are up to 6 times more likely to become pregnant, and more than 2 times as
			 likely to report a sexually transmitted disease, than teen girls who are not
			 abused;
		Whereas educating middle school students and their parents
			 about the importance of building healthy relationships and preventing teen
			 dating violence is key to deterring abuse before it begins;
		Whereas nearly 3 in 4 children, ages 11 to 14 (hereinafter
			 referred to as tweens), say that dating relationships usually
			 begin at age 14 or younger, and approximately 72 percent of 8th and 9th grade
			 students report dating;
		Whereas 1 in 5 tweens say their friends are victims of
			 dating violence and nearly ½ of tweens who are in
			 relationships know friends who are verbally abused;
		Whereas more than 3 times as many tweens (20 percent) as
			 parents of tweens (6 percent) admit that parents know little or nothing about
			 the dating relationships of tweens;
		Whereas teen dating abuse most often takes place in the
			 home of one of the teens in the dating relationship;
		Whereas a majority of parents surveyed believe they have
			 had a conversation with their teen about what it means to be in a healthy
			 relationship, but the majority of teens surveyed said that they have not had a
			 conversation about dating abuse with a parent in the past year;
		Whereas digital abuse and sexting are
			 becoming new frontiers for teen dating abuse;
		Whereas 1 in 4 teens in a relationship say they have been
			 called names, harassed, or put down by their dating partner through cellular
			 phones and texting;
		Whereas 3 in 10 young people have sent or received nude
			 pictures of other young people on their cellular phones or online, and 61
			 percent who have sexted report being pressured to do so at least
			 once;
		Whereas targets of digital abuse are almost 3 times as
			 likely to contemplate suicide as those who have not encountered such abuse (8
			 percent versus 3 percent), and targets of digital abuse are nearly 3 times more
			 likely to have considered dropping out of school;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where the pattern of violence has been
			 established in adolescence;
		Whereas primary prevention programs are a key part of
			 addressing teen dating violence, and many successful community examples include
			 education, community outreach, and social marketing campaigns that account for
			 the cultural appropriateness of programs;
		Whereas, in addition to prevention programs, skilled
			 assessment and intervention programs are necessary for youth victims and
			 abusers;
		Whereas the alarming trend of unhealthy and abusive youth
			 relationships exists in communities across the country, and affects youth of
			 every race, culture, sex, and socioeconomic status; and
		Whereas the establishment of National Teen Dating Violence
			 Awareness and Prevention Month in February will benefit schools, communities,
			 families, and youth throughout the Nation: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Teen Dating Violence Awareness and Prevention Month to
			 raise awareness of teen dating violence in the United States;
			(2)supports and
			 encourages communities to empower teens to develop healthy relationships;
			 and
			(3)encourages the
			 people of the United States, State and local officials, middle schools and high
			 schools, law enforcement agencies, and other interested groups to observe
			 National Teen Dating Violence Awareness and Prevention Month with appropriate
			 programs and activities that promote awareness and prevention of the crime of
			 teen dating violence.
			
